                                                                                                                         E-FILED
                                                                                   Thursday, 10 January, 2019 11:53:34 AM
                                                                                              Clerk, U.S. District Court, ILCD

                                     UNITED STATES DISTRICT COURT
                                  FOR THE CENTRAL DISTRICT OF ILLINOIS


EUGENE TERRELL HANKINS,                                                  )
                                                                         )
              Plaintiff,                                                 )
                                                                         )
              v.                                                         )      18-CV-3277
                                                                         )
LARRY BECK, et al.,                                                      )
                                                                         )
                                                                         )
              Defendants.                                                )


                                                          MERIT REVIEW OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

              Plaintiff proceeds pro se from his incarceration in Lincoln

Correctional Center about incidents in the Sangamon County Jail.

His Complaint is before the Court for a merit review pursuant to 28

U.S.C. § 1915A. This section requires the Court to identify

cognizable claims stated by the Complaint or dismiss claims that

are not cognizable.1 In reviewing the complaint, the Court accepts

the factual allegations as true, liberally construing them in

Plaintiff's favor and taking Plaintiff’s pro se status into account.


                                                            
1
  A prisoner  who has had three prior actions dismissed for failure to state a claim or as frivolous or malicious can 
no longer proceed in forma pauperis unless the prisoner is under “imminent danger of serious physical injury.”  28 
U.S.C. § 1915(g). 

                                                                 Page 1 of 8 
 
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,

conclusory statements and labels are insufficient. Enough facts

must be provided to "'state a claim for relief that is plausible on its

face.'" Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(quoted

cite omitted).

     In the Sangamon County Jail, on November 1, 2017, Plaintiff

was attacked by his cellmate as the two were passing each other in

the cell entrance. Both sides of Plaintiff’s jaw were broken, and

Plaintiff spent over six weeks in the hospital. Defendant Dr.

Matthew Johnson, an oral surgeon at Memorial Medical Hospital,

performed surgery, but Plaintiff still cannot speak properly, has

uncontrollable drooling, damaged vocal chords, difficulty

swallowing, and a restricted ability to move his mouth. Dr.

Johnson recommended speech therapy and a neurologist, but

Plaintiff received no further treatment.

     Plaintiff alleges that, several weeks before the attack, he

informed Defendant Sergeant Kirby that Plaintiff felt threatened by

Plaintiff’s roommate. Plaintiff allegedly received no response.

Liberally construed, Plaintiff also alleges that systemic practices

make the Jail unsafe, such as the failure to staff certain areas.

                                Page 2 of 8 
 
      At this early stage, the Court cannot rule out constitutional

claims for failure to protect and failure to adequately treat Plaintiff’s

serious medical needs. Determining which Defendants might be

personally responsible for those alleged failures should await a

developed record.

      However, no plausible inference arises that Dr. Johnson, the

oral surgeon, is a state actor under 42 U.S.C. § 1983. Shields v.

IDOC, 746 F.3d 782 (7th Cir. 2014)(SIU doctors who saw inmate one

time for consult were not state actors). Only state actors can be

sued for constitutional violations. If Plaintiff means to pursue a

state law malpractice claim against Dr. Johnson, state law requires

Plaintiff to file an affidavit and report by a medical professional

concluding that the malpractice claim has merit. 735 ILCS 5/2-

622(a). Dr. Johnson will be dismissed without prejudice to

reinstatement with the required affidavit and report.

      The State of Illinois will also be dismissed. The Eleventh

Amendment bars a lawsuit like this against the State of Illinois,

and, in any event, the Sangamon County Jail is not operated by the

State of Illinois.



                                Page 3 of 8 
 
        Defendant “Sangamon County Jail Staff” is not a suable

Defendant, but the Court assumes that Plaintiff means unidentified

individuals. Plaintiff will need to identify these individuals and

explain how each was involved if Plaintiff seeks to add them as

Defendants.

        Sangamon County will be added as a Defendant to the extent

Plaintiff pursues a claim for unconstitutional practices/policies that

caused the alleged dangerous risk of inmate attacks. Sangamon

County is also added for purposes of indemnification.

IT IS THEREFORE ORDERED:

        1)   Pursuant to its merit review of the Complaint under 28

U.S.C. § 1915A, the Court finds that Plaintiff states constitutional

claims for failure to protect and failure to provide adequate medical

care.    This case proceeds solely on the claims identified in this

paragraph. Any additional claims shall not be included in the

case, except at the Court’s discretion on motion by a party for good

cause shown or pursuant to Federal Rule of Civil Procedure 15.

        2)   Defendant Dr. Johnson is dismissed without prejudice

for failure to state a federal law claim and for failure to attach the

affidavit and report required for a state law claim of malpractice.
                                 Page 4 of 8 
 
     3)    The State of Illinois is dismissed.

     4)    Sangamon County is added as a Defendant.

     5)    This case is now in the process of service. Plaintiff is

advised to wait until counsel has appeared for Defendants before

filing any motions in order to give Defendants notice and an

opportunity to respond to those motions. Motions filed before

Defendants' counsel has filed an appearance will generally be

denied as premature. Plaintiff need not submit any evidence to the

Court at this time, unless otherwise directed by the Court.

     6)    The Court will attempt service on Defendants by mailing

each Defendant a waiver of service. Defendants have 60 days from

the date the waiver is sent to file an Answer. If Defendants have not

filed Answers or appeared through counsel within 90 days of the

entry of this order, Plaintiff may file a motion requesting the status

of service. After Defendants have been served, the Court will enter

an order setting discovery and dispositive motion deadlines.

     7)    With respect to a Defendant who no longer works at the

address provided by Plaintiff, the entity for whom that Defendant

worked while at that address shall provide to the Clerk said

Defendant's current work address, or, if not known, said

                                Page 5 of 8 
 
Defendant's forwarding address. This information shall be used

only for effectuating service. Documentation of forwarding

addresses shall be retained only by the Clerk and shall not be

maintained in the public docket nor disclosed by the Clerk.

     8)    Defendants shall file an answer within 60 days of the

date the waiver is sent by the Clerk. A motion to dismiss is not an

answer. The answer should include all defenses appropriate under

the Federal Rules. The answer and subsequent pleadings shall be

to the issues and claims stated in this Opinion. In general, an

answer sets forth Defendants' positions. The Court does not rule

on the merits of those positions unless and until a motion is filed by

Defendants. Therefore, no response to the answer is necessary or

will be considered.

     9)    This District uses electronic filing, which means that,

after Defense counsel has filed an appearance, Defense counsel will

automatically receive electronic notice of any motion or other paper

filed by Plaintiff with the Clerk. Plaintiff does not need to mail to

Defense counsel copies of motions and other papers that Plaintiff

has filed with the Clerk. However, this does not apply to discovery

requests and responses. Discovery requests and responses are not

                                Page 6 of 8 
 
filed with the Clerk. Plaintiff must mail his discovery requests and

responses directly to Defendants' counsel. Discovery requests or

responses sent to the Clerk will be returned unfiled, unless they are

attached to and the subject of a motion to compel. Discovery does

not begin until Defense counsel has filed an appearance and the

Court has entered a scheduling order, which will explain the

discovery process in more detail.

     10)     Counsel for Defendants is hereby granted leave to depose

Plaintiff at his place of confinement. Counsel for Defendants shall

arrange the time for the deposition.

     11)     Plaintiff shall immediately notify the Court, in writing, of

any change in his mailing address and telephone number.

Plaintiff's failure to notify the Court of a change in mailing address

or phone number will result in dismissal of this lawsuit, with

prejudice.

     12)     If a Defendants fails to sign and return a waiver of service

to the clerk within 30 days after the waiver is sent, the Court will

take appropriate steps to effect formal service through the U.S.

Marshal's service on that Defendant and will require that Defendant



                                  Page 7 of 8 
 
to pay the full costs of formal service pursuant to Federal Rule of

Civil Procedure 4(d)(2).

     13)   Within 10 days of receiving from Defendants' counsel an

authorization to release medical records, Plaintiff is directed to sign

and return the authorization to Defendants' counsel.

     14) The clerk is directed to terminate the State of Illinois

and Dr. Johnson.

     15) The clerk is directed to add Sangamon County as a

Defendant.

     16)   The clerk is directed to enter the standard order

granting Plaintiff's in forma pauperis petition and assessing an

initial partial filing fee, if not already done, and to attempt

service on Defendants pursuant to the standard procedures.

     17)   The Clerk is directed to enter the standard qualified

protective order pursuant to the Health Insurance Portability

and Accountability Act.

ENTERED:      January 10, 2019

FOR THE COURT:

                                  s/Sue E. Myerscough
                                   SUE E. MYERSCOUGH
                               UNITED STATES DISTRICT JUDGE

                                Page 8 of 8 
 
